Citation Nr: 1737414	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-25 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to an earlier effective date prior to August 21, 2003, for the grant of service connection for herniated disc, L5-S1, spondylolisthesis with loss of lordosis (also claimed as osteoarthritis, degenerative joint disease of the lumbar spine and spondylosis of the lumbar spine). 



REPRESENTATION

The Veteran represented by:  The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from April 1966 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The case was previously before the Board in November 2008, when new and material evidence had been received sufficient enough to reopen the Veteran's service connection claim; in April 2009 when the claim was remanded for additional development; and in March 2010 when the Board granted service connection for the Veteran's herniated disc, L5-S1, spondylolisthesis with loss of lordosis (herniated disc).  Pertinently, in the March 2010 rating decision, the AOJ assigned an initial 10 percent rating, effective August 21, 2003.  The Veteran appealed the effective date of award assigned.  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a March 2017 hearing.  A transcript of that hearing is of record. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A September 1977 AOJ rating decision denied service connection for low back disability on the basis that a current diagnosis of spondylolisthesis was a congenital or developmental abnormality not shown to have been acquired during service, and that post-service treatment for a herniated disc at L5-S1 was a condition not shown to have manifested in service or to be otherwise related to service.

2.  The Veteran submitted a notice of disagreement (NOD) to the September 1977 rating decision, and was furnished a statement of the case (SOC) on September 26, 1977; he did not submit a substantive appeal.

3.  A VA hospitalization record received in December 1977 reflecting treatment for herniated disc at L4-L5 did not constitute new and material evidence with respect to the reasons for the denial in the September 1977 rating decision as it failed to include previously unconsidered evidence relating a current back disability to in-service onset or a nexus to service.  

4.  An unappealed February 1998 AOJ rating decision denied an application to reopen a claim of service connection for a back disability on the basis that new and material evidence had not been received to show that a chronic low back was incurred during service.

5.  The Veteran filed an application to reopen his claim of service connection for a back disability on August 21, 2003; there are no formal or informal applications to reopen the claim between the final February 1998 AOJ rating decision and the claim to reopen on August 21, 2003.

6.  The award of service connection was based, at least in part, on official service department records, namely service personnel records (SPRs) that were neither obtained nor considered prior to the issuance of the prior rating decisions.  

7.  At the time of the prior final denials in September 1977 and February 1998, the Veteran did not provide VA information concerning the relevance of his SPRs pertaining to his low back disability claim, and he did not request VA to obtain his SPRs.

8.  The appropriate effective date for the award of service connection for herniated disc, L5-S1, spondylolisthesis with loss of lordosis is August 21, 2003 - the date of the application to reopen a claim after prior final denials in September 1977 and February 1988. 


CONCLUSIONS OF LAW

1.  A September 1977 AOJ rating decision which denied service connection for a lower back disorder is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 3.156, 19.118, 19.153 (1977).

2.  A February 1998 rating decision denying the Veteran's application to reopen a claim of service connection for a lower back disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

3.  The criteria for entitlement to an earlier effective date prior to August 21, 2003, for the grant of service connection for herniated disc, L5-S1, spondylolisthesis with loss of lordosis (also claimed as osteoarthritis, degenerative joint disease of the lumbar spine and spondylosis of the lumbar spine) have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Duties to Notify and Assist

The Board initially notes that VA has development requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). 

Merits of the Claim- Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

Pertinent to the claim on appeal, VA must look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  

In short, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

When there is a prior final decision in the claims file and a later reopened claim results in a grant of the benefit, the general rule for effective dates for reopened claims applies.  In such cases the effective date cannot be earlier than the subsequent claim to reopen.  38 C.F.R. § 3.400(r), 3.400(q)(2); see Leonard v. Principi, 17 Vet. App. 447, 452 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332, 340 (1995).

The fact that a claimant had previously submitted claim applications which had been denied, is not relevant to the assignment of an effective date based on his/her current application.  "Nothing in the statute indicates that an effective date can be set based upon an application that resulted in a final disallowance of the claim."  Wright v. Gober, 10 Vet. App. 343, 347 (1997).  

"The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error in the prior denial of the claim or another exception to finality.  Flash v. Brown, 8 Vet. App. 332, 340 (1995); see also Rudd v. Nicholson, 20 Vet. App. 296, 299 -00 (2006). 

One exception to finality is the receipt of new and material evidence prior to the finality of a rating decision, which requires readjudication of the claim.  38 C.F.R. § 3.156(b).  Another exception to the general rule involves the receipt of previously unconsidered service records under 38 C.F.R. § 3.156(c). 

Under 38 C.F.R. § 3.156(c)(1), service department records include (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim. 

Under 38 C.F.R. § 3.156(c)(2), the exception to finality under 38 C.F.R. § 3.156(c)(1) does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008). 

In pertinent part, the Veteran submitted his original application for service connection for a low back disability in July 1977.  A September 1977 AOJ rating decision denied service connection for low back disability on the basis that a current diagnosis of spondylolisthesis was a congenital or developmental abnormality not shown to have been acquired during service, and that a hospitalization in August 1977 for treatment of a herniated disc at L5-S1 was a condition not shown to have manifested in service or otherwise related to service.

In pertinent part, the evidence of record included the Veteran's service treatment records (STRs) which reflected his treatment for complaints of a low back disorder in January 1967.  On physical examination, the physician found a suggestion of spondylolisthesis and an impression of chronic lumbar strain.  In March 1967, the Veteran was hospitalized for treatment of the low back.  The Veteran's Department of Defense (DD) Form 214 reflected a military occupational specialty (MOS) as a construction equipment operator.  Post-service evidence reflected hospitalization for herniated disc in July and August 1977 with the Veteran's report of an in-service onset of back pain.

The Veteran submitted an NOD to the September 1977 AOJ rating decision, and was furnished an SOC on September 26, 1977.

Thereafter, a VA hospitalization record received in December 1977 reflected treatment for a herniated disc at L4-L5.

In October 1997, the Veteran submitted a request to reopen his previously denied claim of service connection for a lower back disorder.  In so doing, he argued for the first time that his low back disability was due, in part, to his military duties involving use of heavy duty equipment.  He did not suggest the relevance of his SPRs, and did not request the AOJ to obtain his SPRs.

The Veteran's application to reopen was denied in a February 1998 AOJ rating decision, on the basis that VA had not received new and material evidence.  The Veteran was provided notice of this decision, and his appellate rights, in a letter sent in March 1998.  The Veteran did not submit an NOD within one year of issuance of this notice.

In 2006, in connection with an application for service connection for posttraumatic stress disorder (PTSD), the AOJ obtained the Veteran's SPRs to verify the claimed PTSD stressors.  These records included information that the Veteran had a specialty as a construction equipment operator, and included a letter bestowing upon the Veteran the Air Force Commendation Medal for his service in the construction of a new Air Force Base in 1968 and 1969. 

On August 21, 2003, the Veteran submitted an application to reopen the claim which was denied by rating decision dated August 2004.  He testified before the Board in August 2008.  A November 2008 Board decision reopened the claim based, in part, upon the additional of service personnel records as follows:

Copies of the veteran's personnel records have since been incorporated into the evidence of record.  According to these records, the veteran worked as a heavy equipment operator and a construction equipment operator from 1966 to 1969.  According to the veteran's August 2008 hearing testimony, he first hurt his back in service while operating heavy machinery being used for construction purposes.  Specifically, the veteran testified to an incident in 1966 that involved him using machinery to remove concrete from the previous Air Force Base site, when the blade on his equipment slipped and jarred his back.  A letter bestowing upon the veteran the Air Force Commendation Medal for his service in the construction of a new Air Force Base in 1968 and 1969 was also received by VA on August 2003, supporting the veteran's claim that he worked on construction projects surrounding the Air Force Base. 

When considered in conjunction with the veteran's in-service treatment of back pain, the above evidence raises a reasonable possibility of substantiating the veteran's claim.  Consequently, VA has received new and material evidence to reopen the veteran's claim for service connection for a lower back disorder, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

After further development, a March 2010 Board decision awarded service connection for herniated disc L5-S1, spondylolisthesis with loss of lordosis (also claimed as osteoarthritis, degenerative joint disease of the lumbar spine and spondylosis of the lumbar spine) based on the following findings:  

1.  A chronic low back disorder did not preexist service. 

2.  The Veteran was a machinist in service and experienced a back injury due to his military specialty. 

3.  He has experienced continuous low back symptomatology since service.

A March 2010 AOJ rating decision implemented the service connection award by assigning an initial 10 percent rating, effective August 21, 2003.  The Veteran has appealed the effective date of award assigned.

As an initial matter, the Board finds that the September 1977 AOJ rating decision which denied service connection for low back disability is final.  In this respect, following the issuance of an SOC on September 26, 1977, the Board finds no written statement of record within one year of the notice of the original denial which can be construed as constituting a substantive appeal.  That decision, therefore, became final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).

The record does reflect that, after the issuance of the SOC in September 1977 and prior to the expiration of the appellate time period, a VA hospitalization record was received in December 1977 which reflected treatment for a herniated disc at L4-L5.  However, the September 1977 AOJ rating decision and SOC had already considered a diagnosis of herniated disc and the Veteran's report of the onset back pain in service.  As such, this evidence was not new and material evidence under 38 C.F.R. § 3.156(b) as it failed to include previously unconsidered evidence relating a current back disability to in-service onset or a nexus to service.

An unappealed February 1998 AOJ rating decision denied an application to reopen a claim of service connection for a low back disability on the basis that new and material evidence had not been received to show that a chronic low back disability was incurred during service.  The Veteran was provided notice of the decision, and his appellate rights, by letter dated March 16, 1998.  As the Veteran did not file an NOD within one year of notice of this decision and no new and material evidence was received, this claim became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

The Veteran filed an application to reopen his claim of service connection for a low back disability on August 21, 2003; there are no formal or informal applications to reopen the claim between the final February 1998 AOJ rating decision and the claim to reopen on August 21, 2003.  

As discussed above, the Board reopened and granted the service connection claim for low back disability based, at least in part, on official service department records, namely SPRs that were neither obtained nor considered prior to the issuance of the prior rating decisions.  Thus, the Board finds that the claim to reopen relied upon relevant service records that existed at the time of the original denial in September 1977.  Thus, the exception to finality under the provisions of 38 C.F.R. § 3.156(c) - a reconsideration of the original claim - is potentially for application. 

However, the provisions of 38 C.F.R. § 3.156(c) are not applicable to records that VA could not have obtained when it decided the claim "because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source."  38 C.F.R. § 3.156(c)(2).

The Board observes that VA has a current duty to assist claimant's in obtaining evidence "necessary to substantiate a claim."  38 C.F.R. § 3.159(c).  With respect to records in the custody of the federal government, VA has a duty "to obtain relevant records."  38 C.F.R. § 3.159(c)(2).  In addition, where the Veteran "sufficiently identifies" other federal records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  However, VA has no duty to develop evidence supporting a claim when there is no reasonable possibility that assistance by VA will aid in substantiating the claim.  38 C.F.R. 3.159(d).  At the time of the rating decisions in 1977 and 1998, VA's duty to assist was more limited in scope and pertained to records that were "pertinent and specific to the claim."  White v. Derwinski, 1 Vet. App. 519, 521 (1991) (citing 38 C.F.R. § 3.159(b)).

At the time of the September 1977 AOJ rating decision and SOC, the Veteran's STRs were associated with the claims folder.  Additionally, his DD 214 reflected an MOS as a construction equipment operator.  Notably, however, the Veteran did not allege that his back disability was associated with his duties as a heavy equipment operator, he did not provide VA information concerning the relevance of his SPRs pertaining to his low back disability claim, and he otherwise did not request VA to obtain his SPRs.  In short, VA was not put on notice that the Veteran's SPRs were relevant to the adjudication of the claim as the Veteran's MOS was known, his SPRs were not shown to be relevant in substantiating the claim, and the Veteran did not request VA to obtain his SPRs. 

Thus, the Board finds that the exception to the finality rule under 38 C.F.R. § 3.156(c) is not applicable to the September 1977 final decision pursuant to operation of 38 C.F.R. § 3.156(c)(2).  The dispositive issue involved the onset of low back disability in service, or a nexus to a current low back disability to service.  The Veteran's MOS was known, and he had not alleged that his back disability was due to his military MOS duties.  Quite simply, VA would have no reason to obtain SPRs based on the evidence presented, and there was no administrative deficiency of the government that harmed the Veteran which is a reason cited for this exception to the finality rule.  See 70 Fed. Reg. 35388, 35,390 (2005).

The Board has considered whether 38 C.F.R. § 3.157(b) is applicable.  This provision states that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen. 

However, the Court has held that this regulation only applies to a particular group of claims.  See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (construing ambiguity contained in § 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); see Sears v. Principi, 16 Vet. App. 244, 249 (2002) (finding that § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Specifically, VA medical records are not accepted as informal claims for disabilities where service connection has not been established, since the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Overall, the Board must apply the statutory and regulatory guidelines for determining the effective date of an award of disability compensation as set forth in 38 U.S.C.A. § 5110 which essentially provides that the effective date of an award of compensation will be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  More specifically, in the context of a prior final denial, the effective date cannot be earlier than the subsequent claim to reopen even though VA subsequently recognizes that such disability developed in service.  38 C.F.R. § 3.400(r), 3.400(q)(2); Sears, 16 Vet. App. at 246-50.  Here, the prior final denials in September 1977 and February 1998 preclude an effective date prior to August 21, 2003 - the date of the successful application to reopen.





ORDER

The claim of entitlement to an effective date earlier than August 21, 2003 for the award for service connection for herniated disc, L5-S1, spondylolisthesis with loss of lordosis is denied. 



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


